DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the application as filed on 04-23-2019. As directed, claims 1-12 are currently pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 3 recites “each with the other” which Examiner suggests replacing this with “with each other” for clarity.  
Appropriate correction is required.
Claims 2-11 are objected to because of the following informalities:  
-Each of these claims recites “Claim 1” in line 1. Examiner suggests replacing this with “claim 1” such that the term “claim” is not capitalized.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
-Line 2 recites “the thoracic nerve region” which has not been previously introduced. Examiner suggests replacing this with “a thoracic nerve region” for clarity.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Line 2 recites “the thoracic nerve” which has not been previously introduced. Examiner suggests replacing this with “a thoracic nerve” for clarity.  
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Line 2 recites “a thoracic nerves region along the spine”. Examiner suggests replacing this with “a thoracic nerve region along a spine” for clarity.  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
-Line 3 recites “each with the other” which Examiner suggests replacing this with “with each other” for clarity.  
-Line 7 recites “about its peak area” however there are two peaks, so Examiner suggests replacing this with “about their peak areas” for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4-6 and 11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Each of these claims recites a placement of the massage device with thoracic/spine nerves of the user, but does not properly introduce these limitations with the clause “configured to” or “adapted to”. Examiner suggests adding the phrase “configured to” before these limitations to overcome the rejection. For example, in claim 4 the language would be amended to read “such that it is configured to come into direct contact”, and similar amendments to each of claims 5-6 and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng (US 2019/0125620).
Regarding claim 1, Feng discloses a nerve stimulating ball apparatus (101) (paragraph 1, lines 1-4; paragraph 7, lines 1-5; Fig. 5), comprising: 
(a) at least two substantially round balls (401) (paragraph 9, lines 1-3; Fig. 5), and wherein said at least two round balls (401) are connected each with the other to form a substantially peanut shaped ball (i.e. the two elastic balls 401 connected with strap 503 and sleeves 501 between them forms a peanut shaped device; claim 1, further indicates that the distance between the two balls is adjustable, i.e. the two balls can be positioned to contact each other) having at least two peak areas, and at least one valley area (see annotated Fig. 5); 
(b) at least one opening between said at least two substantially round balls (401), such that at least one strap (503) having a first end and a second end is threaded from a first end of a first ball to a second end in a second ball (paragraph 9, lines 1-5) see annotated Fig. 5); 
and (c) wherein at least one securing means (505) at said first end of said at least one strap (503) is secured to said second end of said at least one strap (503) so as to slidably secure said peanut shaped ball (comprisal of balls 401) to said strap (503) (paragraph 9, lines 1-8; Fig. 5, the Velcro enclosure prevents the balls from sliding off strap 503 when attached as in Fig. 5).

    PNG
    media_image1.png
    434
    683
    media_image1.png
    Greyscale

Regarding claim 4, Feng discloses the nerve stimulating ball apparatus of claim 1, as discussed above.
Feng further discloses wherein said peanut shaped ball (comprisal of balls 401) is securely placed around the thoracic nerve region of a user (301) (see paragraph 8: the device can be directly coupled to the user, and placed at the thoracic nerve region; Figs. 1 and 3).  
Regarding claim 5, Feng discloses the nerve stimulating ball apparatus of claim 1, as discussed above.
Feng further discloses wherein said peanut shaped ball (comprisal of balls 401) is securely placed around a chair (103) such that it comes in direct contact with the thoracic nerve region of a user (301) (see paragraph 8: the device can be secured to a chair at different heights along the thoracic nerve region of a user; see Figs. 1-2).  
Regarding claim 6, Feng discloses the nerve stimulating ball apparatus of claim 1, as discussed above.
Feng further discloses wherein said peanut shaped ball (comprisal of balls 401) is securely placed around a car seat such that it comes in direct contact with the thoracic nerve region of a user (301) (see paragraph 8: the device can be secured to a chair at different heights along the thoracic nerve region of a user; see Figs. 1-2; further paragraph 9 indicates that the device can be used in a car).  
Regarding claim 10, Feng discloses the nerve stimulating ball apparatus of claim 1, as discussed above.
Feng further discloses wherein said at least one opening in said peanut shaped ball comprisal of balls 401) has a cross-sectional shape selected from a group consisting of a round shape (see Fig. 5, the elastic cord 503 threads the two balls 401, and is illustrated as a cylindrical shape, the balls further include a cylindrical sleeve 503, the balls further comprise openings for the cord and the sleeve, and given that the cord and the sleeve are cylindrical, the openings logically comprise a round shape to engage the cord and the sleeve; abstract, lines 1-4 further note a channel in each ball).  
Regarding claim 11, Feng discloses the nerve stimulating ball apparatus of claim 1, as discussed above.
Feng further discloses wherein said nerve stimulating ball apparatus (101) is worn by a user (301) (see paragraph 8: the device can be directly coupled to the user, and placed at the thoracic nerve region; Figs. 1 and 3), such that said at least two substantially round balls (401), are positioned around a thoracic nerves region along the spine of said user (301) (see paragraph 8: the device can be directly coupled to the user, and placed at the thoracic nerve region; Figs. 1 and 3).  
Regarding claim 12, Feng discloses a method of using a spine nerve stimulating ball system (101) (paragraph 1, lines 1-4; Figs. 1-4), comprising the steps of: 
(a) taking at least two substantially round balls (401), and wherein said at least two 2019-414-NB- 24 of 26 -round balls (401) are connected each with the other to form a substantially peanut shaped ball having at least two peak areas, and at least one valley area ball (i.e. the two elastic balls 401 connected with strap 503 and sleeves 501 between them forms a peanut shaped device especially when adjusted to contact each other; claim 1, further indicates that the distance between the two balls is adjustable, i.e. the two balls can be positioned to contact each other; see annotated Fig. 5; paragraph 9, lines 1-4 further indicate the cord and sleeves used to attach the balls 401); 
(b) securing at least one adjustable securing means (503) to each of said at least two substantially round balls (401) (paragraph 9, lines 1-4; Fig. 5), such that each of said at least two substantially round balls (401) are free to rotate about its peak areas (claim 1 indicates that the balls can be adjusted to be closer/further from each other; paragraph 9, lines 1-2 further indicate the adjustability; if the balls can move along cord 503 and sleeve 501 to be closer together, then the balls would be capable of rotating); 
(c) positioning said at least two substantially round balls (401) along a spine of a user such that a first ball is on a right side of said spine, and said second ball is on a left side of said spine (paragraph 8 details the user of the device along a user’s spine; Fig. 2 shows a set-up of the device where each ball would be on a separate side of the user’s spine when the user is seated); 
and (d) rotatably moving said at least two substantially round balls along said spine so as to provide stimulation of thoracic nerves of said user along said spine (paragraph 8 details the user of the device along a user’s spine; Fig. 2 shows a set-up of the device where each ball would be on a separate side of the user’s spine when the user is seated; claim 1 indicates that the balls can be adjusted to be closer/further from each other; paragraph 9, lines 1-2 further indicate the adjustability; if the balls can move along cord 503 and sleeve 501 to be closer together, then the balls would be capable of rotating).

    PNG
    media_image1.png
    434
    683
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2019/0125620) in view of Jawahir (US 2014/0039364).
Regarding claim 3, Feng discloses the nerve stimulating ball apparatus of claim 1, as discussed above.
While Feng discloses that the peanut shaped ball (comprisal of 401) is made from an elastic material (abstract, lines 1-6), Feng fails to explicitly disclose that the device is made from a material selected from a group consisting of plastic, wood, rubber, metal, brass, copper, stainless steel, glass, quartz, polymeric material, composite material, and combinations thereof.
However, Jawahir teaches a massage device (104) that includes a ball-shaped object (Fig. 1), and further discloses that the ball (104) is made from rubber (paragraph 40, lines 1-6) in order to impart durability to the device (paragraph 14, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peanut shaped ball of Feng to be made of rubber, as taught by Jawahir, in order to impart the device with durability.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over over Feng (US 2019/0125620) in view of Martinez (US 2015/0057579).
Regarding claim 7, Feng discloses the nerve stimulating ball apparatus of claim 1, as discussed above.
Feng fails to disclose wherein at least one structure is formed on an outer surface of said peanut shaped ball.  
However, Martinez teaches at least one structure (each of rounded protrusions 2) formed on an outer surface of said peanut shaped ball (1) (paragraph 12, lines 1-4; Figs. 1 and 3), and further indicates that the structures (2) provide a textured surface of the massage device (1) (paragraph 12, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the peanut shaped ball disclosed by Feng to further include at least one structure on the surface, as taught by Martinez, in order to provide a textured massage surface.
Regarding claim 8, Feng discloses the nerve stimulating ball apparatus of claim 1, as discussed above.
Feng fails to disclose wherein at least one structure is formed on an outer surface of said peanut shaped ball, and wherein said at least one structure is selected from a group consisting of a protrusion, a dimple, an undulation, and combinations thereof.  
However, Martinez teaches at least one structure (each of rounded protrusions 2) formed on an outer surface of said peanut shaped ball (1) (paragraph 12, lines 1-4; Figs. 1 and 3), wherein the at least one structure (2) is a protrusion, and further indicates that the structures (2) provide a textured surface of the massage device (1) (paragraph 12, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the peanut shaped ball disclosed by Feng to further include at least one structure, configured as a protrusion, on the surface, as taught by Martinez, in order to provide a textured massage surface.
Regarding claim 9, Feng discloses the nerve stimulating ball apparatus of claim 1, as discussed above.
Feng fails to disclose wherein at least one protrusion is formed on an outer surface of said peanut shaped ball, and wherein said at least one protrusion has a cross-sectional shape selected from a group consisting of a rectangular shape, a square shape, a triangular shape, a round shape, an oval shape, a pentagonal shape, a multisided shape, and combinations thereof.  
However, Martinez teaches at least one protrusion (each of rounded protrusions 2) formed on an outer surface of said peanut shaped ball (1) (paragraph 12, lines 1-4; Figs. 1 and 3), wherein the at least one protrusion (2) has a cross-sectional round shape (paragraph 12, lines 1-4; Fig. 3), and further indicates that the structures (2) provide a textured surface of the massage device (1) (paragraph 12, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the peanut shaped ball disclosed by Feng to further include at least one protrusion with a rounded cross-section on the surface, as taught by Martinez, in order to provide a textured massage surface.
Claims 1, 3-6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jawahir (US 2014/0039364) in view of Feng (US 2019/0125620).
Regarding claim 1, Jawahir discloses a nerve stimulating ball apparatus (“massage device”) (paragraph 50, lines 1-4; Fig. 9), comprising: 
(a) at least two substantially round balls (paragraph 50, lines 1-3 and Fig. 9 show a double ball embodiment), and wherein said at least two round balls are connected each with the other to form a substantially peanut shaped ball having at least two peak areas, and at least one valley area (paragraph 50, lines 1-3 and Fig. 9 show a double ball embodiment that forms a peanut shape; see annotated Fig. 9); 
(b) at least one opening between said at least two substantially round balls (double ball 127 forming peanut shape; Fig. 9), such that at least one strap (102) having a first end and a second end is threaded from a first end of a first ball to a second end in a second ball (paragraph 39, lines 1-8 describe cord 102 including fasteners 103 and 105 for securing analogous massage element 104 to the cord; Fig. 9 further shows the cord 102 with fasteners 103 and 105 inserted into double ball 127 for attachment and securement, thus there is an opening between the two balls of the double ball structure for threaded engagement of cord 102 through each ball; see annotated Fig. 9).

    PNG
    media_image2.png
    284
    787
    media_image2.png
    Greyscale

Jawahir fails to disclose wherein at least one securing means at said first end of said at least one strap is secured to said second end of said at least one strap so as to slidably secure said peanut shaped ball to said strap.  
However, Feng teaches a nerve stimulating ball apparatus (101) (paragraph 1, lines 1-4; paragraph 7, lines 1-5; Fig. 5) including at least one securing means (505) at said first end of said at least one strap (503) is secured to said second end of said at least one strap (503) so as to slidably secure said peanut shaped ball (comprisal of balls 401) to said strap (503) (paragraph 9, lines 1-8; Fig. 5, the Velcro enclosure prevents the balls from sliding off strap 503 when attached as in Fig. 5) in order to secure the two ends of the strap together, and enable the device to be attached to a user or a chair (paragraph 8, lines 1-8; paragraph 9, lines 1-6; Figs. 1-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nerve stimulation apparatus disclosed by Jawahir to modify the strap and its ends such that the strap ends are configured to be secured to each other, as taught by Feng, in order to secure the two ends of the strap together, and enable the device to be attached directly to a user or a chair.
Thus, currently modified Jawahir employs a peanut shaped ball (127 of Jawahir) threaded by a strap (strap 102 of Jawahir including fasteners 103 and 105 threading through the double ball structure 127), and the second end (near 105 of Jawahir) of the strap (102 of Jawahir) extended so as to be able to mate with the first end of the strap (as in Fig. 5 of Feng, where the handle 101 of Jawahir is replaced with one side of the Velcro of Fig. 5, and the second end of the extended strap is provided with the opposite Velcro fastener).
Regarding claim 3, Jawahir in view of Feng disclose the nerve stimulating ball apparatus of claim 1, as discussed above.
Modified Jawahir further discloses wherein said peanut shaped ball (127) is made from rubber (Jawahir: paragraph 14, lines 1-2 and paragraph 37, lines 1-7).  
Regarding claim 4, Jawahir in view of Feng disclose the nerve stimulating ball apparatus of claim 1, as discussed above.
Modified Jawahir further discloses wherein said peanut shaped ball (127 of Jawahir) is securely placed around the thoracic nerve region of a user (see paragraph 8 of Feng: the device can be directly coupled to the user, and placed at the thoracic nerve region by virtue of the Velcro attachment; Figs. 1 and 3).  
Regarding claim 5, Jawahir in view of Feng disclose the nerve stimulating ball apparatus of claim 1, as discussed above.
Modified Jawahir further discloses wherein said peanut shaped ball (127 of Jawahir) is securely placed around a chair such that it comes in direct contact with the thoracic nerve region of a user (see paragraph 8 of Feng: the device can be coupled to a chair and placed at the thoracic nerve region by virtue of the Velcro attachment; Figs. 1-2).  
Regarding claim 6, Jawahir in view of Feng disclose the nerve stimulating ball apparatus of claim 1, as discussed above.
Modified Jawahir further discloses wherein said peanut shaped ball (127 of Jawahir) is securely placed around a car seat such that it comes in direct contact with the thoracic nerve region of a user (see paragraph 8 of Feng: the device can be coupled to a chair and placed at the thoracic nerve region by virtue of the Velcro attachment; Figs. 1-2; paragraph 9 of Feng further indicates that the device can be used in a car).  
Regarding claim 10, Jawahir in view of Feng disclose the nerve stimulating ball apparatus of claim 1, as discussed above.
Modified Jawahir further discloses wherein said at least one opening in said peanut shaped ball (127 of Jawahir) has a cross-sectional shape comprising a round shape (see Fig. 9 of Jawahir: the cord 102 is cylindrical, thus the opening is rounded to facilitate the threading of the cord).  
Regarding claim 11, Jawahir in view of Feng disclose the nerve stimulating ball apparatus of claim 1, as discussed above.
Modified Jawahir further discloses wherein said nerve stimulating ball apparatus (“massage device” of Jawahir) is worn by a user, such that said at least two substantially round balls (127 of Jawahir), are positioned around a thoracic nerves region along the spine of said user (see paragraph 8 of Feng: the device can be directly coupled to the user, and placed at the thoracic nerve region; Figs. 1 and 3), such that said at least two substantially round balls (401), are positioned around a thoracic nerves region along the spine of said user (301) (see paragraph 8: the device can be directly coupled to the user, and placed at the thoracic nerve region; Figs. 1 and 3).  
Regarding claim 12, Jawahir discloses a method of using a spine nerves stimulating ball system (“massage device”) (abstract, lines 1-5; see Fig. 7 the device can be used at the back), comprising the steps of: 
(a) taking at least two substantially round balls (each round portion of double ball 127) (Fig. 9), and wherein said at least two 2019-414-NB- 24 of 26 -round balls are connected each with the other to form a substantially peanut shaped ball having at least two peak areas, and at least one valley area (paragraph 50, lines 1-3 and Fig. 9 show a double ball embodiment that forms a peanut shape; see annotated Fig. 9); 
(b) securing at least one securing means (102) to each of said at least two substantially round balls (127), such that each of said at least two substantially round balls (127) are free to rotate about its peak areas (paragraph 39, lines 1-8; paragraph 40, lines 1-4; paragraph 50, lines 1-5; Fig. 9);
(c) positioning said at least two substantially round balls along a spine of a user (see Fig. 7; paragraph 46, lines 1-8); 
and (d) rotatably moving said at least two substantially round balls (127) along said spine so as to provide stimulation of thoracic nerves of said user along said spine (paragraph 46, lines 1-8; Fig. 7).

    PNG
    media_image2.png
    284
    787
    media_image2.png
    Greyscale

Jawahir fails to disclose that the securing means is adjustable, and further fails to disclose that the balls are placed such that a first ball is on a right side of said spine, and said second ball is on a left side of said spine.
However, Feng teaches a nerve stimulating ball apparatus (101) (paragraph 1, lines 1-4; paragraph 7, lines 1-5; Fig. 5) including at least one securing means (505) at said first end of said at least one strap (503) is secured to said second end of said at least one strap (503) so as to slidably and adjustably secure said peanut shaped ball (comprisal of balls 401) to said strap (503) (paragraph 9, lines 1-8; Fig. 5, the Velcro enclosure prevents the balls from sliding off strap 503 when attached as in Fig. 5, and the Velcro can further be adjusted along a length of either strip of Velcro) in order to secure the two ends of the strap together, and enable the device to be attached to a user or a chair (paragraph 8, lines 1-8; paragraph 9, lines 1-6; Figs. 1-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nerve stimulation apparatus disclosed by Jawahir to modify the strap and its ends such that the strap ends are configured to be secured to each other, as taught by Feng, in order to secure the two ends of the strap together, and enable the device to be attached directly to a user or a chair.
Thus, now modified Jawahir further discloses that the balls (127 of Jawahir) are placed such that a first ball is on a right side of said spine, and said second ball is on a left side of said spine (paragraph 8 of Femg details the user of the device along a user’s spine; Fig. 2 of Feng shows a set-up of the device where each ball would be on a separate side of the user’s spine when the user is seated).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jawahir (US 2014/0039364) in view of Feng (US 2019/0125620), as applied to claim 1 above, in further view of Sabo (US 2003/0009118).
Regarding claim 2, Jawahir in view of Feng disclose the nerve stimulating ball apparatus of claim 1, as discussed above.
Modified Jawahir fails to disclose wherein at least one screw secures said peanut shaped ball to said at least one strap so as to prevent said slideable movement of said peanut shaped ball along said at least one strap.  
However, Sabo teaches a massage apparatus (abstract, line 1; Fig. 1) wherein at least one screw (2A) secures a ball (1) to a strap (5) so as to prevent said slideable movement of said ball (1) along said at least one strap (5) (paragraph 21; paragraph 24, lines 1-12), and Sabo further indicates that this arrangement aids in preventing movement of the strap relative to the ball (paragraph 24).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of theca limed invention to modify the device of modified Jawahir to replace the cord fasteners (i.e. 103 and 105 of Jawahir) with screw connections as taught by Sabo as an alternate method of slidably securing the strap to the peanut shaped ball of modified Jawahir.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jawahir (US 2014/0039364) in view of Feng (US 2019/0125620), as applied to claim 1 above, in further view of Martinez (US 2015/0057579).
Regarding claim 7, Jawahir in view of Feng disclose the nerve stimulating ball apparatus of claim 1, as discussed above.
Modified Jawahir fails to disclose wherein at least one structure is formed on an outer surface of said peanut shaped ball.  
However, Martinez teaches at least one structure (each of rounded protrusions 2) formed on an outer surface of said peanut shaped ball (1) (paragraph 12, lines 1-4; Figs. 1 and 3), and further indicates that the structures (2) provide a textured surface of the massage device (1) (paragraph 12, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the peanut shaped ball disclosed by modified Jawahir to further include at least one structure on the surface, as taught by Martinez, in order to provide a textured massage surface.
Regarding claim 8, Jawahir in view of Feng disclose the nerve stimulating ball apparatus of claim 1, as discussed above.
Modified Jawahir fails to disclose wherein at least one structure is formed on an outer surface of said peanut shaped ball, and wherein said at least one structure is selected from a group consisting of a protrusion, a dimple. an undulation, and combinations thereof.  
However, Martinez teaches at least one structure (each of rounded protrusions 2) formed on an outer surface of said peanut shaped ball (1) (paragraph 12, lines 1-4; Figs. 1 and 3), wherein the at least one structure (2) is a protrusion, and further indicates that the structures (2) provide a textured surface of the massage device (1) (paragraph 12, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the peanut shaped ball disclosed by modified Jawahir to further include at least one structure, configured as a protrusion, on the surface, as taught by Martinez, in order to provide a textured massage surface.
Regarding claim 9, Jawahir in view of Feng disclose the nerve stimulating ball apparatus of claim 1, as discussed above.
Modified Jawahir fails to disclose wherein at least one protrusion is formed on an outer surface of said peanut shaped ball, and wherein said at least one protrusion has a cross-sectional shape selected from a group consisting of a rectangular shape, a square shape, a triangular shape, a round shape, an oval shape, a pentagonal shape, a multisided shape, and combinations thereof.  
However, Martinez teaches at least one protrusion (each of rounded protrusions 2) formed on an outer surface of said peanut shaped ball (1) (paragraph 12, lines 1-4; Figs. 1 and 3), wherein the at least one protrusion (2) has a cross-sectional round shape (paragraph 12, lines 1-4; Fig. 3), and further indicates that the structures (2) provide a textured surface of the massage device (1) (paragraph 12, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the peanut shaped ball disclosed by modified Jawahir to further include at least one protrusion with a rounded cross-section on the surface, as taught by Martinez, in order to provide a textured massage surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Bick (US 2018/0055723) is cited for its relevant double ball massage device as shown in Figure 1
-Lee (US 2016/0235625) is cited for its relevant double ball massage device as shown in Figure 1
-Zachhuber (AT 7853) is cited for its relevant peanut shaped massage ball device as illustrated in Figure 1
-Kuhne (US 9,907,720) is cited for its attached dual ball massage device as shown in Figure 1
-Loos (US D800,330) is cited for its relevant peanut shaped massager with protrusions
-Mallory (US 2016/0074279) is cited for its relevant back massager as shown in Figure 1
-Tambakis (US 2014/0155794) is cited for its relevant diagonally disposed strap as shown in Figure 6
-Cabados (US 6,007,501) is cited for its peanut shaped massager with securable strap as shown in Figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                     

/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785